— In an action to recover damages for wrongful death predicated upon medical malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rubenfeld, J.), entered April 9, 1987, which denied her motion pursuant to CPLR *5705015 (a) (1), inter alia, to vacate a judgment entered upon her default.
Ordered that the order is affirmed, with costs.
In order to properly support a motion pursuant to CPLR 5015 (a) (1) the movant is required to show that his or her default is excusable and that the action is meritorious (Siegel, NY Prac § 108). The plaintiff failed to meet either burden and particularly failed to show by acceptable proof that her action was meritorious (see, Thomas v Solon, 121 AD2d 165, 166). Bracken, J. P., Kunzeman, Eiber and Kooper, JJ., concur.